Order, Supreme Court, New York County (Herman Cahn, J.), entered January 10, 2006, which, inter alia, denied defendant Centennial Insurance Company’s motion to dismiss the complaint as against it for failure to state a cause of action, unanimously affirmed, with costs.
Plaintiffs sufficiently pleaded their compliance with the conditions precedent for payment under the performance and payment bonds, and the court properly denied defendant Centennial Insurance Company’s motion to dismiss the complaint for failure to state a cause of action since Centennial’s evidence failed to negate the facts pleaded by plaintiffs beyond substantial question (see Guggenheimer v Ginzburg, 43 NY2d 268, 275 [1977]). Concur — Mazzarelli, J.P., Friedman, Williams, McGuire and Malone, JJ.